Name: Commission Implementing Regulation (EU) 2015/482 of 20 March 2015 determining the quantities to be added to the quantity fixed for the subperiod from 1 July to 30 September 2015 under the tariff quotas opened by Implementing Regulation (EU) No 412/2014 for eggs, egg products and egg albumin originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade;  foodstuff;  international trade;  Europe;  animal product
 Date Published: nan

 21.3.2015 EN Official Journal of the European Union L 77/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/482 of 20 March 2015 determining the quantities to be added to the quantity fixed for the subperiod from 1 July to 30 September 2015 under the tariff quotas opened by Implementing Regulation (EU) No 412/2014 for eggs, egg products and egg albumin originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(2) and (3) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 412/2014 (2) opened annual tariff quotas for imports of eggs and egg albumin originating in Ukraine. (2) The quantities covered by the applications for import licences lodged from 1 to 7 March 2015 for the subperiod from 1 April to 30 June 2015 are less than those available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the next quota subperiod. (3) In order to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have not been lodged pursuant to Regulation (EU) No 412/2014, to be added to the subperiod from 1 July to 30 September 2015, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 412/2014 of 23 April 2014 opening and providing for the administration of a Union import tariff quota for eggs, eggs products and albumins originating in Ukraine (OJ L 121, 24.4.2014, p. 32). ANNEX Order No Quantities not applied for, to be added to the quantities available for the subperiod from 1 July to 30 September 2015 (shell egg equivalent weight in kg) 09.4275 750 000 09.4276 1 500 000